Exhibit 10.2
EMPLOYMENT AGREEMENT
 


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 23rd day of July,
2008, by and between Money4Gold Holdings, Inc., a Delaware corporation with
offices at 595 S Federal Hwy., STE 600, Boca Raton, FL 33432 (the
“Corporation”), and Daniel Brauser, an individual residing at 2361 N.E. 48th
Court, Lighthouse Point, FL  33064 (the “Executive”), under the following
circumstances:
 
RECITALS:
 


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.
 
2. Duties. The Executive shall serve as President, Chief Operating Officer and
Chief Financial Officer of the Corporation with such duties, responsibilities
and authority as are commensurate and consistent with his position, as may be,
from time to time, assigned to him by the Board of Directors of the Corporation.
The Executive shall report directly to the Board of Directors of the
Corporation. During the term of this Agreement, the Executive shall devote his
full business time and efforts to the performance of his duties hereunder unless
otherwise authorized by the Board of Directors. Notwithstanding the foregoing,
the expenditure of reasonable amounts of time by the Executive for the making of
passive personal investments, the conduct of private business affairs and
charitable and professional activities shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation hereunder and do not violate the restrictive covenants set
forth in Section 9 below.
 
3. Term of Employment. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of two (2) years commencing on the date hereof (the “Commencement Date”). The
term of this Agreement shall automatically be extended for additional terms of
one year each (each a “Renewal Term”) unless either party gives prior written
notice of non-renewal to the other party no later than sixty (60) days prior to
the expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”
 
 

--------------------------------------------------------------------------------


 
4. Compensation of Executive.
 
(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of One Hundred Seventy Five Thousand Dollars ($175,000) per annum, for the
first 6 months following the date of this agreement, the sum of Two Hundred
Thousand Dollars ($200,000) per annum, for the next 6 months, the sum of Two
Hundred and Twenty Five Thousand ($225,000) for the remainder of the Term (the
“Base Salary”). In addition to the Base Salary set forth in Section 4(a) above,
the Executive shall be entitled to such bonus compensation (in cash, capital
stock or other property) as a majority of the members of the Board of Directors
of the Corporation may determine from time to time in their sole discretion.
 
(b) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(c) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans as the Corporation provides to its senior
executives (the “Benefit Plans”).
 
5. Termination.
 
(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Executive’s death;
 
(ii) upon the Executive’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Corporation’s option, upon sixty (60) days prior written notice to
the Executive if without cause;
 
(v) at the Executive’s option, upon thirty (30) days prior written notice to the
Corporation;
 
(vi) at the Executive’s option, in the event of an act by the Corporation,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive; and
 
 

--------------------------------------------------------------------------------


 
(vii) at the Corporation’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation.
 


(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive has failed to perform his
regular and customary duties to the Corporation for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board of Directors of the
Corporation, exclusive of the Executive, vote to determine that the Executive is
mentally or physically incapable or unable to continue to perform such regular
and customary duties of employment. As used herein, the term “Rehabilitated”
shall mean such time as the Executive is willing, able and commences to devote
his time and energies to the affairs of the Corporation to the extent and in the
manner that he did so prior to his Disability.
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Executive has resigned due to the failure of the Corporation to meet any of its
obligations to the Executive under this or any other agreement between the
Corporation and the Executive, and failure to cure the same within thirty (30)
days following Executive’s delivery of notice specifying the breach(es) by the
Corporation.
 
(d) For purposes of this Agreement, the term “Cause” shall mean material, gross
and willful misconduct on the part of the Executive in connection with his
employment duties hereunder or commission of a felony or act of dishonesty
resulting in material harm to the Corporation by the Executive.
 
6. Effects of Termination.
 
(a) Upon termination of the Executive’s employment pursuant to Section 5(a)(i),
the Executive’s estate or beneficiaries shall be entitled to the following
severance benefits: (i) three (3) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; and (ii) continued
provision for a period of one (1) year following the Executive’s death of
benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives.
 
(b) Upon termination of the Executive’s employment pursuant to Section 5(a)(ii),
the Executive shall be entitled to the following severance benefits: (i)
eighteen (18) months’ Base Salary at the then current rate, to be paid from the
date of termination until paid in full in accordance with the Corporation’s
usual practices, including the withholding of all applicable taxes; (ii)
continued provision during said eighteen (18) month period of the benefits under
Benefit Plans extended from time to time by the Corporation to its senior
executives; and (iii) payment on a prorated basis of any bonus or other payments
earned in connection with the Corporation’s then-existing bonus plan in place at
the time of termination. The Corporation may credit against such amounts any
proceeds paid to Executive with respect to any disability policy maintained for
his benefit.
 

--------------------------------------------------------------------------------


 
 
(c) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time. In the event the Corporation tenders
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(iv) or Section 5(a)(vi); provided, however, if such
Non-Renewal Notice was triggered due to the Corporation’s statement that the
Executive’s employment was terminated due to Section 5(a)(v) (for “Cause”), then
payment of severance benefits will be contingent upon a determination as to
whether termination was properly for “Cause.”
 
(d) Upon termination of the Executive’s employment pursuant to Section 5(a)(iv)
or (vi), the Executive shall be entitled to the following severance benefits:
(i) eighteen (18) months’ Base Salary at the then current rate, to be paid upon
the date of termination of employment in monthly installments, less withholding
of all applicable taxes; (ii) continued provision for a period of eighteen (18)
months after the date of termination of the benefits under Benefit Plans
extended from time to time by the Corporation to its senior executives; and
(iii) payment on a prorated basis of any bonus or other payments earned in
connection with any bonus plan to which the Executive was a participant as of
the date of the Executive’s termination of employment.
 
(e) Upon termination of the Executive’s employment pursuant to Section 5(a)(v)
or (vii), the Executive shall be entitled to the following severance benefits:
(i) accrued and unpaid Base Salary and vacation pay through the date of
termination, less withholding of applicable taxes; and (ii) continued provision,
for a period of one (1) month after the date of the Executive’s termination of
employment, of benefits under Benefit Plans extended to the Executive at the
time of termination.
 
7. Vacations. The Executive shall be entitled to a vacation of four (4) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to two (2) weeks’ vacation may carry over
to the subsequent year.
 
8. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence.
 
 

--------------------------------------------------------------------------------


 
 
In consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the Executive’s employment hereunder except in the
event of a termination of this Agreement pursuant to Section 5(a)(iv) or (vi),
hereof, or as detailed in the provision above. All references to the Corporation
in Section 8 and Section 9 hereof shall include any subsidiary or parent of the
Corporation.
 
9. Covenant Not To Compete or Solicit.
 
(a) The Executive recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Corporation that the Executive agree, and
accordingly, the Executive does hereby agree, that he shall not, directly or
indirectly, at any time during the “Restricted Period” within the “Restricted
Area” (as those terms are defined in Section 9(e) below):
 
(i) except as provided in Subsection (c) below, engage in any line of business
in which the Corporation was engaged or had a formal plan to enter during the
period of Executive’s employment with the Corporation, either on his own behalf
or as an officer, director, stockholder, partner, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party; or
 
(ii) solicit to employ or engage, for or on behalf of himself or any third
party, any employee or agent of the Corporation.
 
(b) The Executive hereby agrees that he will not, directly or indirectly, for or
on behalf of himself or any third party, at any time during the Term and during
the Restricted Period solicit any customers of the Corporation with respect to
products competitive with products then being sold by the Corporation.
 
(c) If any of the restrictions contained in this Section 9 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form this Section shall then be enforceable in the manner
contemplated hereby.
 
(d) This Section 9 shall not be construed to prevent the Executive from owning,
directly or indirectly, in the aggregate, an amount not exceeding five percent
(5%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.
 
(e) The term “Restricted Period,” as used in this Section 9, shall mean the
period of the Executive’s actual employment hereunder, plus twelve (12) months
after the date the Executive is actually no longer employed by the Corporation.
The term “Restricted Area” as used in this Section 9 shall mean the continental
United States.
 
 

--------------------------------------------------------------------------------


 
(f) The provisions of this Section 9 shall survive the termination of the
Executive’s employment hereunder and until the end of the Restricted Period as
provided in Section 9(e) hereof except in the event that this Agreement is
terminated pursuant to Section 5(a)(iv) or (vi), hereof, in which case such
provisions shall not survive termination of this Agreement. In no event shall
the terms of Section 9 be enforceable, should the Corporation be in default of
any of its obligations to the Executive at the time of his termination of
employment by the Corporation.
 
10. Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
 

--------------------------------------------------------------------------------


 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to such State’s conflicts of
laws provisions and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
Delaware.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


MONEY4GOLD HOLDINGS, INC.




/s/ Hakan Koyuncu_________________
By:   Hakan Koyuncu
Title: Chief Executive Officer




EXECUTIVE




/s/ Daniel Brauser__________________
Daniel Brauser

